DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 32, 35, 37-39, 42, 45 and 47-49 are rejected under 35 U.S.C. 103 as being unpatentable over Pham [US 8,393,169] in view of Maki-Ontto et al. [US 2016/0190883].
Claim 32, Pham discloses a compressor system [10] comprising: a compressor configured to compress a fluid in piping configured to convey the fluid between locations [24 and 26]; and an electric motor [32] configured to turn the compressor to cause the compressor to compress the fluid [col. 3 lines 59-65], the electric motor controllable by a motor drive and configured to shunt heat to the fluid [figure 1, this is inherent since the fluid is in direct contact with the motor 32].
	Pham fails to teach that the electric motor is configured to shunt harmonics without use of one or more filters in the motor drive.
Maki-Ontto et al. teaches an electric motor [100] that is configured to shunt harmonics [column 0030] without use of one or more filters in the motor drive [by means of shielding cage 220/206; paragraph 0030].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the electric motor configuration of Maki-Ontto et al. in the compressor system of Pham et al. in order to reduce, minimize or eliminate eddy current formation in the rotor [Maki-Ontto et al; paragraph 0030], this would also inherently shunt the heat generated by the eddy current to the fluid as both are in contact providing increased cooling for the motor.
Claim 35, Pham as modified discloses the compressor system of claim 32, wherein Maki-Ontto et al. teaches that the electric motor [100] includes a cage [220/206, paragraph 0030] configured to shunt the heat generated [inherently eddy currents create heat, which would be transferred to the fluid since they are in direct contact] by harmonics [reduce, minimize or eliminate eddy current formation; paragraph 0030].
Claim 37, Pham as modified discloses the compressor system of claim 32, wherein Maki-Ontto et al. teaches that the electric motor [100] includes: a stator [106]; a rotor [200] in selective magnetic communication with the stator in which rotating magnetic fields are produced that cause the rotor to rotate relative to the stator [paragraph 0020], and that cause the harmonics in the electric motor; and a cage or a shield [220/206, paragraph 0030] configured to shunt the heat generated by the harmonics produced in the rotor [paragraph 0030].
Claim 38, Pham as modified discloses the compressor system of claim 37, wherein Maki-Ontto et al. teaches that the electric motor [100] includes the cage [220/206, paragraph 0030] that is located on the rotor [200; figure 2].
	Claim 39, Pham as modified discloses the compressor system of claim 38, wherein Maki-Ontto et al. teaches that the rotor [200] includes surface permanent magnets [208], and the cage includes wedges [206] that are interleaved with the surface permanent magnets [paragraph 0022, figure 2].
Claim 42, Pham discloses a chiller [12] for a climate control system, the chiller comprising: a condenser [70]; an evaporator [72]; a refrigerant loop [102/103/105] that includes piping configured to pass the refrigerant between the condenser and the evaporator [figure 3]; a compressor [10] configured to compress a fluid in piping configured to convey the fluid between locations [24 and 26]; and an electric motor [32] configured to turn the compressor to cause the compressor to compress the fluid [col. 3 lines 59-65], the electric motor controllable by a motor drive and configured to shunt heat to the refrigerant [figure 1, this is inherent since the fluid is in direct contact with the motor 32].
	Pham fails to teach that the electric motor is configured to shunt harmonics without use of one or more filters in the motor drive.
Maki-Ontto et al. teaches an electric motor [100] that is configured to shunt harmonics [column 0030] without use of one or more filters in the motor drive [by means of shielding cage 220/206; paragraph 0030].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the electric motor configuration of Maki-Ontto et al. in the compressor system of Pham et al. in order to reduce, minimize or eliminate eddy current formation in the rotor [Maki-Ontto et al; paragraph 0030], this would also inherently shunt the heat generated by the eddy current to the fluid as both are in contact providing increased cooling for the motor.
Claim 45, Pham as modified discloses the chiller of claim 42, wherein Maki-Ontto et al. teaches that the electric motor [100] includes a cage [220/206, paragraph 0030] configured to shunt the heat generated [inherently eddy currents create heat, which would be transferred to the fluid since they are in direct contact] by harmonics [reduce, minimize or eliminate eddy current formation; paragraph 0030].
Claim 47, Pham as modified discloses the chiller of claim 42, wherein Maki-Ontto et al. teaches that the electric motor [100] includes: a stator [106]; a rotor [200] in selective magnetic communication with the stator in which rotating magnetic fields are produced that cause the rotor to rotate relative to the stator [paragraph 0020], and that cause the harmonics in the electric motor; and a cage or a shield [220/206, paragraph 0030] configured to shunt the harmonics produced in the rotor [paragraph 0030].
Claim 48, Pham as modified discloses the chiller of claim 47, wherein the electric motor [100] includes the cage [220/206] that is located on the rotor [200; figure 2].
Claim 49, Pham as modified discloses the chiller of claim 48, wherein Maki-Ontto et al. teaches that the rotor [200] includes surface permanent magnets [208], and the cage includes wedges [206] that are interleaved with the surface permanent magnets [paragraph 0022, figure 2].

Claims 32, 37, 42, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Pham [US 8,393,169] in view of Zheng et al. [US 2016/0359394].
Claim 32, Pham discloses a compressor system [10] comprising: a compressor configured to compress a fluid in piping configured to convey the fluid between locations [24 and 26]; and an electric motor [32] configured to turn the compressor to cause the compressor to compress the fluid [col. 3 lines 59-65], the electric motor controllable by a motor drive and configured to shunt heat to the fluid [figure 1, this is inherent since the fluid is in direct contact with the motor 32].
	Pham fails to teach that the electric motor is configured to shunt harmonics without use of one or more filters in the motor drive.
Zheng et al. teaches an electric motor that is configured to shunt harmonics without use of one or more filters in the motor drive [paragraph 0010].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the electric motor configuration of Zheng et al. in the compressor system of Pham et al. in order to reduce, minimize or eliminate eddy current formation in the rotor that would also inherently shunt the heat generated by the eddy current to the fluid as both are in contact providing increased cooling for the motor.
Claim 37, Pham as modified discloses the compressor system of claim 32, wherein Zheng et al. teaches that the electric motor [12] includes: a stator [14]; a rotor [16] in selective magnetic communication with the stator in which rotating magnetic fields are produced that cause the rotor to rotate relative to the stator [paragraph 0007], and that cause the harmonics in the electric motor; and a cage or a shield [42] configured to shunt the heat generated by the harmonics produced in the rotor [paragraph 0010].
Claim 42, Pham discloses a chiller [12] for a climate control system, the chiller comprising: a condenser [70]; an evaporator [72]; a refrigerant loop [102/103/105] that includes piping configured to pass the refrigerant between the condenser and the evaporator [figure 3]; a compressor [10] configured to compress a fluid in piping configured to convey the fluid between locations [24 and 26]; and an electric motor [32] configured to turn the compressor to cause the compressor to compress the fluid [col. 3 lines 59-65], the electric motor controllable by a motor drive and configured to shunt heat to the fluid [figure 1, this is inherent since the fluid is in direct contact with the motor 32].
	Pham fails to teach that the electric motor is configured to shunt harmonics without use of one or more filters in the motor drive.
Zheng et al. teaches an electric motor that is configured to shunt harmonics without use of one or more filters in the motor drive [paragraph 0010].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the electric motor configuration of Zheng et al. in the compressor system of Pham et al. in order to reduce, minimize or eliminate eddy current formation in the rotor that would also inherently shunt the heat generated by the eddy current to the fluid as both are in contact providing increased cooling for the motor.
Claim 47, Pham as modified discloses the chiller of claim 42, wherein Zheng et al. teaches that the electric motor [12] includes: a stator [14]; a rotor [16] in selective magnetic communication with the stator in which rotating magnetic fields are produced that cause the rotor to rotate relative to the stator [paragraph 0007], and that cause the harmonics in the electric motor; and a cage or a shield [42] configured to shunt the heat generated by the harmonics produced in the rotor [paragraph 0010].

Response to Arguments
Applicant's arguments filed 10/11/2022 have been fully considered but they are not persuasive. 
Applicant contends that the combination of Pham and Ontto do not disclose the claim as amended, specifically the newly modified limitation of “configured to shunt heat generated by harmonics to the fluid without use of one or more filters in the motor drive.”
“As shown independent claim 32 now requires that "heat" generated by the harmonics is shunted to the fluid. Paragraph [0030] of Maki-Ontto, the secondary reference relied upon in the office action as teaching the claimed "electric motor," describes a short circuit cage that may reduce, minimize and/or eliminate the formation of eddy currents. For purposes of explanation only in this response, it will be presumed that the eddy currents described in Maki- Ontto [0030] generate heat. However, Maki-Ontto [0030] fails to teach or fairly suggest that Maki-Ontto's motor shunts the heat to compressor fluid as required in the newly added limitation of claim 32.”
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Pham discloses a compressor [10] with an electric motor [32], wherein the electric motor is in contact with the compressor fluid [figure 2].  Therefore, to some extend heat from the motor is being transferred to the compressor fluid due to contact between the two.  Onotto discloses an electric motor [100] that is configured to shunt harmonics [column 0030] without use of one or more filters in the motor drive [by means of shielding cage 220/206; paragraph 0030].  Replacing the motor of Pham with the motor of Onotto would place the motor of Onotto in a fluid of the compressor, dissipating heat from eddy current.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998. The examiner can normally be reached Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD ROJAS/Primary Examiner, Art Unit 2837